[Cite as State v. Smith, 2022-Ohio-3374.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NO. 2022-T-0037

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        - vs -                                    Court of Common Pleas

ANTHONY JEROME SMITH,
                                                  Trial Court No. 2004 CR 00574
                 Defendant-Appellant.


                                            OPINION

                                    Decided: September 26, 2022
                                         Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Anthony Jerome Smith, pro se, PID: A484-639, Lake Erie Correctional Institution, 501
Thompson Road, P.O. Box 8000, Conneaut, OH 44030 (Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, Anthony J. Smith (“Mr. Smith”), appeals from the judgment of the

Trumbull County Court of Common Pleas, which denied his “Motion to Correct Illegal

Sentence” because it found his arguments were barred by the doctrine of res judicata.

        {¶2}     Mr. Smith raises one assignment of error on appeal, contending that the

trial court erred and abused its discretion by denying his motion to correct his illegal repeat

violent offender (“RVO”) conviction.          More specifically, he contends the trial court

erroneously considered his previous convictions that were more than 20 years old in
contravention of the RVO sentencing statute in effect at the time of his sentencing, R.C.

2929.14(D)(2)(b) (now R.C. 2929.14(B)(2)(b)).

       {¶3}   After a careful review of the record and pertinent law, we overrule Mr.

Smith’s assignment of error. Mr. Smith could have, but did not, raise any issue regarding

his RVO conviction in his direct appeal; thus, he is precluded by the doctrine of res

judicata from raising it in a postconviction motion. Furthermore, he raised the same issue

in his second App.R. 26(B) application to reopen, which we overruled as untimely since

it was filed 12 years after he was sentenced without any justification for the delay. Finally,

Mr. Smith has not met the requirements for an untimely or successive motion for

postconviction relief. See R.C. 2953.21; R.C. 2953.23. Therefore, the trial court properly

denied Mr. Smith’s motion to correct his illegal sentence, finding it barred by the doctrine

of res judicata.

       {¶4}   The judgment of the Trumbull County Court of Common Pleas is affirmed.

                           Substantive and Procedural History

       {¶5}   The instant case has a long and protracted history, spanning two appeals

and several postconviction motions. Mr. Smith was originally convicted of aggravated

robbery, with RVO and gun specifications, and having a weapon while under disability.

He was sentenced to serve an aggregate prison term of 21 years. He appealed to this

court in State v. Smith, 11th Dist. Trumbull No. 2005-T-0080, 2006-Ohio-4669. We

reversed his convictions and remanded the matter for a new trial after determining that

the trial court erred by failing to instruct the jury on the lesser-included offense of robbery.

Id. at ¶ 20-40, ¶ 45.



                                               2

Case No. 2022-T-0037
         {¶6}   On remand, a new trial was held, and a jury again found Mr. Smith guilty of

aggravated robbery with RVO and firearm specifications and having a weapon under

disability. As pertinent to this appeal, the trial court sentenced Mr. Smith to consecutively

serve a stated prison term of “TEN (10) YEARS ON COUNT 1, THREE (3) YEARS ON

THE FIREARM SPECIFICATION, AND FIVE (5) YEARS FOR THE REPEAT VIOLENT

OFFENDER SPECIFICATION, ALL OF WHICH IS A MANDATORY TERM PURSUANT

TO ORC 2929.13(F)(6) AND 2929.14(D)(2)(a) * * *,” for a total aggregate prison term of

21 years.

         {¶7}   Mr. Smith filed a second appeal in State v. Smith, 11th Dist. Trumbull No.

2008-T-0023, 2008-Ohio-6998, in which we affirmed his convictions. Mr. Smith appealed

to the Supreme Court of Ohio, which declined jurisdiction. See State v. Smith, 123 Ohio

St.3d 1406, 2009-Ohio-5031, 914 N.E.2d 204.

         {¶8}   After exhausting his appeals, Mr. Smith filed a flurry of postconviction

motions, starting with an App.R. 26(B) application to reopen, which we denied. He

subsequently filed a motion to set aside the judgment denying his application to reopen,

which we also overruled.

         {¶9}   Mr. Smith filed a petition for a writ of habeas corpus in the United States

District Court for the Northern District of Ohio, which denied it in part and dismissed it in

part. See Smith v. Gansheimer, N.D.Ohio No. 4:10CV2836, 2013 WL 3200656 (June 24,

2013).

         {¶10} In 2020, Mr. Smith filed another App.R. 26(B) application to reopen, in which

he argued that his counsel on appeal after his retrial was ineffective for not assigning as

error the trial court’s refusal to dismiss the RVO specification. We denied his application

                                              3

Case No. 2022-T-0037
as untimely since he provided no justification for the lengthy delay. Mr. Smith appealed

to the Supreme Court of Ohio, which declined jurisdiction. See State v. Smith, 163 Ohio

St.3d 1418, 167 N.E.3d 980, 2021-Ohio-1606.

       {¶11} In 2021, Mr. Smith filed a “Motion to Correct Illegal Sentence,” which

underlies the instant appeal, in which he contended that his RVO conviction was contrary

to law because (a) the trial court relied on his previous convictions that occurred more

than 20 years ago in 1979 and 1985; (b) there was no physical harm or threat of physical

harm committed in the instant offense; (c) the applicable factors indicating a greater

likelihood of recidivism did not outweigh the applicable factors indicating a lesser

likelihood of recidivism; (d) there was no indication his conduct was more serious; and (e)

he was not under any sanctions at the time he committed the offense.

       {¶12} The trial court denied Mr. Smith’s motion, finding that his arguments could

have been raised in his direct appeal and thus were barred by the doctrine of res judicata.

       {¶13} Mr. Smith raises one assignment of error on appeal:

       {¶14} “The trial court erred and abused its discretion by denying appellant’s

motion to correct illegal sentence imposed on appellant’s conviction for the repeat violent

offender specification.”

       {¶15} In his sole assignment of error, Mr. Smith contends the trial court erred by

denying his motion to correct his illegal RVO sentence. More specifically, he contends

the trial court erred by making findings that are contrary to law because the trial court did

not meet the requirements of the former RVO felony sentencing statute, R.C.

2929.14(D)(2)(b), now R.C. 2929.14(B)(2)(b).



                                             4

Case No. 2022-T-0037
       {¶16} The Supreme Court of Ohio recently clarified in State v. Harper, 160 Ohio

St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, that “[a] sentence is void when a sentencing

court lacks jurisdiction over the subject-matter of the case or personal jurisdiction over

the accused. When the sentencing court has jurisdiction to act, sentencing errors * * *

render the sentence voidable, not void, and the sentence may be set aside if successfully

challenged on direct appeal.” Id. at ¶ 42.

       {¶17} Thus, a voidable judgment is one pronounced by a court with jurisdiction.

State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 17. The

failure to timely—at the earliest available opportunity—assert an error in a voidable

judgment, even if that error is constitutional in nature, amounts to the forfeiture of any

objection. Id. If a judgment is voidable, the doctrine of res judicata bars a party from

raising and litigating in any proceeding, except a direct appeal, claims that could have

been raised in the trial court. Id. at ¶ 19; see State v. Perry, 10 Ohio St.2d 175, 178-179,

226 N.E.2d 104 (1967), paragraph nine of the syllabus. Accord State v. Mitchell, 11th

Dist. Portage No. 2021-P-0062, 2022-Ohio-1009, ¶ 23.

       {¶18} In this appeal, Mr. Smith is attempting to challenge his RVO conviction and

sentence in a postconviction motion. The trial court had subject matter jurisdiction over

Mr. Smith’s case and had personal jurisdiction over him. See R.C. 2931.03; Smith v.

Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, 131 N.E.3d 1, ¶ 8 (“[A] common pleas court

has subject-matter jurisdiction over felony cases”). Even if the trial court had improperly

applied the wrong statutory section in imposing Mr. Smith’s RVO sentence, the

sentencing error would render his sentence voidable, not void. See Harper at ¶ 5-6, ¶

42. Thus, his RVO sentence could be challenged only on direct appeal.

                                             5

Case No. 2022-T-0037
       {¶19} “Under the doctrine of res judicata, a final judgment of conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding except an appeal from that judgment, any defense or any claimed lack of due

process that was raised or could have been raised by the defendant at the trial, which

resulted in that judgment of conviction, or on an appeal from that judgment.” Perry at

paragraph nine of the syllabus.

       {¶20} It is well settled that the doctrine of res judicata bars claims that were raised

or could have been raised on direct appeal. State v. Davis, 119 Ohio St.3d 422, 2008-

Ohio-4608, 894 N.E.2d 1221, ¶ 6. Because Mr. Smith could have raised any issue

regarding his RVO conviction in his direct appeal, he is barred by the doctrine of res

judicata from raising it in a postconviction motion. Furthermore, he raised the same issue

in his second App.R. 26(B) application to reopen, which we overruled as untimely. “Res

judicata precludes a defendant from re-litigating the same issues with the hope of

obtaining a different result.” State v. Hildebrand, 2d Dist. Clark No. 2012-CA-48, 2013-

Ohio-2122, ¶ 5.

       {¶21} Finally, Mr. Smith has not met the requirements for an untimely or

successive motion for postconviction relief. See R.C. 2953.21; R.C. 2953.23. Therefore,

the trial court properly denied Mr. Smith’s motion to correct his illegal sentence, finding it

barred by the doctrine of res judicata. See State v. Starks, 8th Dist. Cuyahoga No.

109444, 2020-Ohio-4306, ¶ 16 (finding omission of allegedly required parole eligibility

language from the appellant’s sentence was precluded by the doctrine of res judicata).

       {¶22} In a similar case, State v. Green, 9th Dist. Summit No. 29770, 2021-Ohio-

2912, the Ninth District determined that the trial court correctly found the appellant’s

                                              6

Case No. 2022-T-0037
motion to correct his illegal sentence was barred by the doctrine of res judicata. Id. at ¶

6.   Like Mr. Smith, the appellant was attempting to challenge his RVO conviction,

contending that the trial court erred by convicting him as a RVO without sentencing him

to the maximum prison term for the underlying offenses. Id. The Ninth District found, as

here, that under Henderson, such a mistake, even if true, would not make that part of his

sentence void, only voidable, and that “[n]either the state nor the defendant can challenge

[a] voidable sentence through a postconviction motion.” Id., quoting Henderson at ¶ 43.

       {¶23} Lastly, we would be remiss not to note that, as our review of the sentencing

judgment entry indicates, the trial court sentenced Mr. Smith as a RVO under former R.C.

2929.14(D)(2)(a), which did not contain the R.C. 2929.14(B)(2)(b) requirement of

considering previous convictions that were less than 20-years old.

       {¶24} Accordingly, Mr. Smith’s assignment of error is without merit since his

argument is barred by the doctrine of res judicata.

       {¶25} The judgment of the Trumbull County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                            7

Case No. 2022-T-0037